FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                  March 30, 2011
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                   Clerk of Court
                                 TENTH CIRCUIT


 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,

 v.                                                     No. 10-3296
                                            (D.C. Nos. 5:09-CV-04141-RDR and
 THOMAS GUY CARAWAY,                              5:06-CR-40138-RDR-1)
                                                         (D. Kan.)
          Defendant-Appellant.



            ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before LUCERO, GORSUCH, and MATHESON, Circuit Judges.



      Thomas Caraway was convicted by a jury for using the mail to deliver an

explosive device with intent to kill or injure and for possessing a destructive

device in furtherance of a crime of violence. For these federal crimes, the district

court sentenced him to prison for thirty years. After this court affirmed his

sentence on direct appeal, see United States v. Caraway, 534 F.3d 1290 (10th Cir.

2008), Mr. Caraway brought a 28 U.S.C. § 2255 motion to vacate his sentence.

The district court dismissed this motion, concluding that his ineffective assistance


      *
        This order is not binding precedent except under the doctrines of law of
the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
of counsel claim lacked merit. Mr. Caraway now seeks from us a certificate of

appealability (“COA”) in order to challenge the district court’s denial of his

motion.

      We may issue a COA only if the petitioner makes a “substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Under this standard,

an applicant must show “that reasonable jurists could debate whether (or, for that

matter, agree that) the petition should have been resolved in a different manner or

that the issues presented were adequate to deserve encouragement to proceed

further.” United States v. Taylor, 454 F.3d 1075, 1078 (10th Cir. 2006) (citation

omitted). Because Mr. Caraway proceeds in this court pro se, we review his

pleadings with special solicitude.

      Before us, Mr. Caraway alleges the same twenty instances of ineffective

assistance of counsel that he raised before the district court. In its thorough

opinion, however, the district court applied Strickland v. Washington, 466 U.S.

668 (1984), and rejected each of Mr. Caraway’s arguments. And, after reviewing

the record, we conclude no reasonable jurist could doubt the correctness of the

district court’s disposition of these claims. Accordingly, and for substantially the




                                         -2-
same reasons given by the district court, we deny Mr. Caraway’s application for a

COA and dismiss his appeal.



                                      ENTERED FOR THE COURT



                                      Neil M. Gorsuch
                                      Circuit Judge




                                       -3-